Third District Court of Appeal
                                State of Florida

                         Opinion filed March 16, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1973
                       Lower Tribunal No. F21-13390
                           ________________


            Hammocks Community Association, Inc.,
                                  Petitioner,

                                      vs.

                             State of Florida,
                                 Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Marlene Fernandez-Karavetsos, Judge.

     Rasco Klock Perez & Nieto, and Hilton Napoleon, II, for petitioner.

    Ashley Moody, Attorney General, and Asad Ali, Assistant Attorney
General, for respondent.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
      Because the petitioner, Hammocks Community Association, Inc., fails

to show irreparable harm, we dismiss the petition for lack of jurisdiction. See

Walgreen Co. v. Rubin, 229 So. 3d 418, 420-21 (Fla. 3d DCA 2017) (setting

forth elements of certiorari relief, including a departure from the essential

requirements of the law and a showing of irreparable harm); see also Topp

Telecom, Inc. v. Atkins, 763 So. 2d 1197, 1200 (Fla. 4th DCA 2000) (“It

seems clear to us that the mere fact of unwarranted effort and expense is

not, by itself, synonymous with a ‘departure from the essential requirements

of law’ [e.s.] for which immediate review is necessary.”); Killinger v.

Guardianship of Grable, 983 So. 2d 30, 32 (Fla. 5th DCA 2008) (“While

certiorari may be used to review pre-trial orders compelling discovery, it is

generally not appropriate simply based on an argument that the discovery

request is overbroad, irrelevant, or burdensome.”).




                                      2